 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                    ***
 7    LATOYA LAKTZIAN,                                          Case No. 2:19-cv-00775-APG-BNW
 8                                            Plaintiff,                      ORDER
             v.
 9
      STEADFAST INSURANCE COMPANY,
10
                                            Defendant.
11

12          This matter is before the court on the parties’ failure to file a joint status report as required
13   in Order (ECF No. 4) entered May 6, 2019, regarding removal of this case to federal district court.
14   On May 7, 2019, defendant filed a signed Statement (ECF No. 7) which complied with the court’s
15   order that the removing party file a statement providing the information specified. However, the
16   parties have not submitted a joint status report regarding removal as required. Accordingly,
17          IT IS ORDERED that the parties shall file a joint status report no later than June 25,
18   2019, which must:
19          1. Set for the status of this action, including a list of any pending motions and/or other
20                matters which require the attention of this court.
21          2. Include a statement by counsel of action required to be taken by this court.
22          3. Include as attachments copies of any pending motions, responses and replies thereto
23                and/or any other matters requiring the court’s attention not previously attached to the
24                notice of removal.
25          DATED this 11th day of June, 2019.
26

27
                                                               BRENDA WEKSLER
28                                                             UNITED STATES MAGISTRATE JUDGE
                                                           1
